Name: Council Regulation (EEC) No 444/92 of 25 February 1992 extending Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: economic geography;  executive power and public service;  agricultural activity;  tariff policy;  international trade
 Date Published: nan

 27. 2. 92 Official Journal of the European Communities No L SHI COUNCIL REGULATION (EEC) No 444/92 of 25 February 1992 extending Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) nity ; whereas, as a result, as far as the OCT are concerned, the provisions of Regulation (EEC) No 715/90 have become obsolete ; whereas, as a result, Regulation (EEC) No 715/90 should be extended exclusively for products originating in the ACP States, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 715/90 ('), and in particular Article 31 thereof, Having regard to the proposal from the Commission, Whereas at present the application of Regulation (EEC) No 715/90 is limited to 29 February 1992 ; whereas, however, the Fourth ACP-EEC Convention, signed at Lome on 15 December 1989, entered into force on 1 September 1991 (2) and applies until 29 February 2000 ; whereas, as a result, the application of Regulation (EEC) No 715/90 should be extended to the latter date as far as products originating in the ACP States are concerned ; Whereas, moreover, by Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories (OCT) with the European Economic Commu ­ nity ^), the Community adopted special arrangements for products originating in the OCT ; whereas these new arrangements which entered into force on 20 September 1991 provide that all products originating in the OCT shall be totally exempt from customs duties and charges having equivalent effect when imported into the Commu ­ HAS ADOPTED THIS REGULATION : Article 1 Articles 1 to 25 and 27 to 30 ( 1 ) and (2), as well as Article 31 and Annex I to Regulation (EEC) No 715/90, are extended until 29 February 2000, in so far as agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in ACP States are concerned. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1992. For the Council The President Vitor MARTINS (') OJ No L 84, 30. 3 . 1990, p. 85. Regulation as last amended by Regulation (EEC) No 523/91 (OJ No L 58, 5. 3. 1991 , p. 1 .). (2) OJ No L 229, 17. 9. 1991 , p. 287. 0 OJ No L 263, 19 . 9. 1991 , p. 1 .